UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of November 2015 Commission File Number 000-20860 EZchip Semiconductor Ltd. (Translation of registrant’s name into English) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-_ EXPLANATORY NOTE EZchip Semiconductor Ltd. announced that an Extraordinary General Meeting of Shareholders will be held on January 19, 2016, at which meeting the shareholders will be asked to approve the Agreement of Merger, dated as of September 30, 2015, by and among EZchip Semiconductor Ltd., Mellanox Technologies, Ltd. and Mondial Europe Sub Ltd., as amended November 17, 2015, and the transactions contemplated thereby, including the merger of Mondial Europe Sub Ltd. with and into EZchip Semiconductor Ltd., as to be described in more detail in the Proxy Statement for the Extraordinary General meeting. A copy of the Notice of Extraordinary General Meeting of Shareholders is attached to this report as Exhibit 99.1. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EZchip Semiconductor Ltd. By: /S/ Dror Israel Name: Dror Israel Title: Chief Financial Officer Date: November 19, 2015 3 Exhibit Index Exhibit 99.1 Notice of Extraordinary General Meeting of Shareholders of EZchip Semiconductor Ltd. 4
